UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1022



GEORGE ELVIS MOYER,

                                              Plaintiff - Appellant,

          versus


SMURFIT-STONE CONTAINER CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-00-581-1)


Submitted:   April 18, 2003                   Decided:   May 6, 2003


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Elvis Moyer, Appellant Pro Se. Fred Thurman Hamlet, Sr.,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Elvis Moyer appeals the district court’s order granting

summary judgment to the Defendant in this Title VII action alleging

race discrimination.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Moyer v. Smurfit-Stone Container Corp.,

No. CA-00-581-1 (M.D.N.C. filed Nov. 21, 2002, entered Nov. 22,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2